       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 1 of 12




 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 9                                                 *****
10   EMPLOYEE PAINTERS’ TRUST, by and                      CASE NO.: 2:19-cv-00010-RSM
     through its Board of Trustees,
11
                              Plaintiff,
12
     vs.
13
     FLAVIO DIAZ, JR., an individual; FLAVIO               FIRST AMENDED COMPLAINT FOR
14   DIAZ DUENAS, both individually and as former          EQUITABLE RELIEF TO ENFORCE
     guardian of Flavio Diaz, Jr.; DIEGO                   THE TERMS OF AN ERISA BENEFIT
15   GAVILANES, an individual; LAW OFFICES                 PLAN, FOR BREACH OF CONTRACT,
     OF DIEGO GAVILANES, P.S., a Washington                FOR CONVERSION, FOR
16   Professional Services Corporation; DOES &             INJUNCTIVE RELIEF, AND FOR
     ROES I-X,                                             DECLARATORY RELIEF
17
                              Defendants.
18

19              Plaintiff, the Board of Trustees of the Employee Painters’ Trust, acting by and through
20   counsel, Christensen James & Martin and The Urban Law Firm, complain and allege as follows:
21                                         JURISDICTION AND VENUE
22              1.     Plaintiff’s primary cause of action arises under section 502(a)(3) of the
23   Employee Retirement Income Security Act (“ERISA”) [29 U.S.C. § 1132(a)(3)], under which
24   Plaintiff seeks equitable relief to enforce the terms of and to remedy violations of the Employee
25   Painters’ Trust (“EPT”) Welfare Plan.

     COMPLAINT                                                          CHRISTENSEN JAMES & MARTIN
                                                                                      AND
     Case No.
                                                                             THE URBAN LAW FIRM
                                                                     11900 NE 1st St., Suite 300, Building G
     Page 1
                                                                              Bellevue, WA 98005
                                                                       P. (425) 462-4045 / (425) 646-2394
                                                                                 wes@cjmlv.com
                                                                              Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 2 of 12




 1              2.     This Court has jurisdiction of this case pursuant to Section 502(e)(1) of the

 2   Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §

 3   1132(e)(1), which grants the United States District Courts exclusive subject matter jurisdiction

 4   over civil actions brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, and 29 U.S.C.

 5   § 1132(a)(3), to redress violations or enforce the terms of ERISA or an employee benefit plan

 6   governed by ERISA.

 7              3.     Jurisdiction exists in this Court without respect to the amount in controversy or

 8   the citizenship of the parties, as provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).

 9              4.     Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

10   § 1132(e)(2), in that this is the Judicial District in which EPT’s Trust is administered, where the

11   relevant acts took place, and where the Defendants reside.

12              5.     To the extent this Complaint sets forth secondary claims arising under state law,

13   this Court has supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

14                    INTRODUCTION / PARTIES AND GENERAL ALLEGATIONS

15              6.     EPT is a trust that was created and exists pursuant to Section 302(c) of the Labor

16   Management Relations Act, 29 U.S.C. § 186(c).

17              7.     EPT exists to provide employee benefits to participants and their legal

18   dependents under a “multiemployer plan,” “welfare plan,” and/or “employee welfare benefit

19   plan,” as the case may be, within the meaning of ERISA, 29 U.S.C. §1002(1) and (37).

20              8.     EPT’s ERISA Welfare Plan is administered in Seattle, Washington.

21              9.     EPT’s Board of Trustees brings this action to enforce the terms of the EPT

22   Welfare Plan. Each trustee/member of EPT’s Board of Trustees is a fiduciary of the Plaintiff

23   Trust as that term is defined in 29 U.S.C. § 1002(21).

24              10.    Under the standard benefit provisions of its ERISA Welfare Plan (Plan

25   Document), EPT provides health coverage to its participants for spontaneous conditions and

     COMPLAINT                                                           CHRISTENSEN JAMES & MARTIN
                                                                                       AND
     Case No.
                                                                              THE URBAN LAW FIRM
                                                                      11900 NE 1st St., Suite 300, Building G
     Page 2
                                                                               Bellevue, WA 98005
                                                                        P. (425) 462-4045 / (425) 646-2394
                                                                                  wes@cjmlv.com
                                                                               Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 3 of 12




 1   diseases, but does not provide coverage for claims related to conditions, diseases, or injuries for

 2   which any other person is alleged to be liable or financially responsible.

 3              11.   EPT is not required by ERISA or by any other law or regulation to offer

 4   accident-related benefits.

 5              12.   However, because EPT’s Board of Trustees has deemed it appropriate to do so,

 6   EPT offers accident-related benefits on the terms stated in EPT’s Plan Document, which

 7   contains distinct reimbursement and subrogation provisions under which medical expenses

 8   (claims) for which any other person or insurer is or may be liable or financially responsible will

 9   be paid by EPT in the form of advanced costs (interest-free loans), on the express condition that

10   the participant or beneficiary for whom the claims are paid must fully reimburse EPT, using the

11   first dollars obtained from the allegedly responsible person(s), including insurers.

12              13.   Flavio Diaz, Jr. (“Diaz”) was born in the year 2000. Diaz is not currently a

13   minor, but was a minor when he was injured on January 2, 2016 and at the time EPT paid

14   accident-related benefits for him. Diaz was at all relevant times a Plan Participant or the covered

15   dependent / beneficiary of his father, EPT Participant FLAVIO DIAZ DUENAS. Both Diaz and

16   his father resided in Marysville, Washington at all relevant times.

17              14.   By accepting benefits paid by EPT in the amount of $43,452.31 to his treating

18   physicians, clinics, and hospitals, for the treatment of injuries for which another person was

19   alleged to be financially responsible, Diaz became obligated to reimburse to EPT the value of
20   the benefits so paid, and he assigned to EPT the first dollars of any monetary recovery that he or

21   any representative obtained, related to injuries that he suffered on or about January 2, 2016.
22              15.   Due to medical provider discounts available to the Plaintiff, EPT’s payments

23   totaling $43,452.31 satisfied Diaz’s accident-related medical bills with an initial face value of
24   $63,318.64, yet Diaz is responsible to reimburse to EPT this lesser sum, $43,452.31.

25

     COMPLAINT                                                          CHRISTENSEN JAMES & MARTIN
                                                                                      AND
     Case No.
                                                                             THE URBAN LAW FIRM
                                                                     11900 NE 1st St., Suite 300, Building G
     Page 3
                                                                              Bellevue, WA 98005
                                                                       P. (425) 462-4045 / (425) 646-2394
                                                                                 wes@cjmlv.com
                                                                              Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 4 of 12




 1              16.    The money used by EPT to pay Diaz’s accident-related medical bills for injuries

 2   suffered on January 2, 2016 was held in trust by EPT and came from EPT’s own assets and not

 3   from any insurer. For all purposes relevant to the causes of action stated in this Complaint, EPT

 4   is a self-funded multiemployer “employee welfare benefit plan” within the meaning of ERISA

 5   [29 U.S.C. § 1002].

 6              17.    EPT’s Plan Document requires reimbursement payments to EPT only when EPT

 7   participants or dependents (or their representatives) receive monetary recoveries related to the

 8   injuries or medical conditions for which another person is alleged to be financially responsible.

 9              18.    The express written terms of the EPT Welfare Plan (effective January 2013),

10   under which EPT paid $43,452.31 in medical expenses related to injuries suffered by Diaz on or

11   about January 2, 2016, are as follows:

12
                   You may have a claim against another person or party for payment of medical
13              and other charges. If you or your dependent incur medical or other charges:
                   • Related to injuries or illness caused by the act or omission of another person
14              or
                   • That another person may be liable or legally responsible to pay
15                 The Trust will advance payment of covered expenses incurred as a result of the
16              accidental injury/condition for which a third party is liable, on the condition that
                the employee, his/her dependent and your attorney (if applicable) complete and
17              sign this agreement to reimburse the Trust and assign to the Trust any recovery by
                settlement or judgment up to the amount of the benefits paid by the Trust.
18
                    Reimbursement rights means the Plan’s right to be reimbursed if:
19                  • The Plan pays benefits for you or your dependent because of an injury or
20              illness caused by a third party’s act or omission; and
                    • You, your dependent or any legal representative recovers an amount from the
21              third party, the third party’s insurer, an uninsured or underinsured motorist insurer
                or from any other source or person by reason of the third party’s act or omission.
22              This recovery may be the result of a lawsuit, a settlement or some other act. The
                Plan is entitled to be paid out of any recovery, up to the amount of Plan benefits
23              the Plan pays, regardless of attorney’s fees, costs or other charges.
24
                  Subrogation rights means the Plan’s right to enforce its recovery of any Plan
25              benefits paid for you or your dependent because of an injury or illness caused by a

     COMPLAINT                                                             CHRISTENSEN JAMES & MARTIN
                                                                                         AND
     Case No.
                                                                                THE URBAN LAW FIRM
                                                                        11900 NE 1st St., Suite 300, Building G
     Page 4
                                                                                 Bellevue, WA 98005
                                                                          P. (425) 462-4045 / (425) 646-2394
                                                                                    wes@cjmlv.com
                                                                                 Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 5 of 12



                third party’s act or omission. The Plan is entitled to be paid out of the gross
 1              amount of any recovery, up to the amount of Plan benefits it pays.
 2
                   If you or your dependent has an injury or illness caused or alleged to be caused
 3              by a third party’s act or omission:
                   The Plan will pay benefits for that injury or illness subject to its reimbursement
 4              rights and subrogation rights and on condition that you or your dependent (or the
                legal representative of you or your dependent):
 5                 • Will not take any action which would prejudice the Plan’s reimbursement
 6              rights or subrogation rights
                   • Complete and sign the Plan’s Subrogation Document
 7                 • Will cooperate in doing what is reasonably necessary to assist the Plan in
                enforcing its reimbursement rights or subrogation rights
 8                    The Plan’s reimbursement or subrogation rights will not be reduced
                   because:
 9
                      • The recovery does not fully compensate you or your dependent for all
10                 losses sustained or alleged
                      • The recovery is not described as being related to medical costs or loss of
11                 income

12                 The Plan may enforce its reimbursement rights or subrogation rights by filing a
                lien with the third party, the third party’s insurer or another insurer, a court having
13
                jurisdiction in this matter or any other appropriate party. The Plan also may claim
14              a lien upon funds held by any person, including your attorney or other party who
                has or who had before disbursement custody of such funds.
15                 The amount of the Plan’s reimbursement will not be reduced by legal fees or
                court costs incurred in seeking the recovery, unless the Trust Office agrees
16              otherwise in writing.
17
                  The Plan may elect to charge any reimbursement due under this provision
18              against any further benefit payments for you or your dependent under this Plan.
                This will not reduce the Plan’s right to be paid out of any recovery up to the
19              amount of Plan benefits not yet reimbursed.
20                 When you retain an attorney to assist you in the claim against the third person
21              who caused your injury or illness, the attorney must sign the reimbursement rights
                and subrogation rights agreement as a condition of payment of benefits.
22                 • Your attorney must also acknowledge in writing that the Plan precludes the
                operation of the “make whole” and “common funds” doctrines.
23                 • The Plan will not pay your attorney’s fees or costs associated with recovery
                of funds, nor will the Plan reduce its reimbursement pro rata for payment of any
24              attorney’s fees and costs. Any attorneys fee’s will be payable out of the recovery
25              only after the Plan has received full reimbursement.


     COMPLAINT                                                               CHRISTENSEN JAMES & MARTIN
                                                                                           AND
     Case No.
                                                                                  THE URBAN LAW FIRM
                                                                          11900 NE 1st St., Suite 300, Building G
     Page 5
                                                                                   Bellevue, WA 98005
                                                                            P. (425) 462-4045 / (425) 646-2394
                                                                                      wes@cjmlv.com
                                                                                   Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 6 of 12



                   • You and your attorney who receives any recovery, whether by judgment,
 1              settlement, compromise or otherwise, has an absolute obligation to immediately
 2              tender the recovery or recoveries to the Plan. If any recovery or funds received are
                not immediately tendered to the Plan, you and your attorney will be deemed to
 3              hold the recovery in constructive trust for the Plan.

 4              19.    Consistent with these written Plan terms, because EPT paid accident-related

 5   benefits for Flavio Diaz, Jr., who accepted the benefits, EPT has a first priority lien upon, and

 6   Flavio Diaz, Jr. has effectively assigned to EPT, the first $43,452.31 of any recovery obtained

 7   by Diaz or by any representative from third-parties allegedly responsible for the injuries

 8   suffered by Diaz on or about January 2, 2016.

 9              20.    On November 27, 2017, Defendant DIEGO GAVILANES (“Gavilanes”), acting

10   as attorney for Diaz, sent a facsimile letter informing EPT that Diaz was at fault for the injuries

11   that he suffered on January 2, 2016, that Diaz would not be receiving compensation for the

12   injuries, and asking that EPT send a writing waiving its reimbursement and subrogation rights.

13   EPT never agreed to waive its rights.

14              21.    Contrary to the representations made by Gavilanes, Diaz (either directly or

15   through representatives) recovered $50,000.00 from American Family Insurance in connection

16   with the injuries Diaz suffered on January 2, 2016 injuries.

17              22.    Based on statements made in emails sent in late 2018 by a lien resolution agent

18   engaged by Gavilanes or the Gavilanes Firm, EPT alleges that Diaz separately recovered an

19   additional sum of $10,000 from a personal injury protection (PIP) type insurance policy.

20              23.    EPT has on multiple occasions requested detailed information and copies of

21   documents from Gavilanes and Diaz showing the amount and the nature of any and all monetary

22   recoveries or settlement offers made by others to Diaz related to injuries suffered by Diaz on

23   January 2, 2016. Gavilanes and Diaz, acting directly or through agents or representatives, have

24   failed or refused to comply with EPT’s requests for information and have failed or refused to

25   reimburse EPT as required by the EPT Plan Document.

     COMPLAINT                                                             CHRISTENSEN JAMES & MARTIN
                                                                                         AND
     Case No.
                                                                                THE URBAN LAW FIRM
                                                                        11900 NE 1st St., Suite 300, Building G
     Page 6
                                                                                 Bellevue, WA 98005
                                                                          P. (425) 462-4045 / (425) 646-2394
                                                                                    wes@cjmlv.com
                                                                                 Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 7 of 12




 1              24.   As described in this Complaint, the actions of Diaz and/or Gavilanes (Gavilanes

 2   at all relevant times acted either individually or through his law firm, Defendant LAW

 3   OFFICES OF DIEGO GAVILANES, P.S. (“Gavilanes Firm”)), have interfered with the

 4   reimbursement and subrogation rights afforded to EPT in EPT’s Plan Document.

 5              25.   EPT is informed and believes that the Defendants named in the caption above are

 6   holding monies that EPT claims as EPT’s own, namely the first $43,452.31 obtained by Diaz in

 7   the form of the monetary recoveries identified in paragraphs 21 and 22, above. Defendants Diaz,

 8   Gavilanes, the Gavilanes Firm, and any other person (including the DOES and ROES named in

 9   the caption) who hold the proceeds of such monetary recoveries are therefore sued by EPT in

10   this case as stakeholders of the proceeds of the recoveries, which proceeds legally belong to

11   EPT. Among other forms of relief, EPT seeks equitable relief in the form of a constructive trust

12   or equitable lien upon these sums that in good conscience belong to EPT, but which are

13   presently held by said defendants / stakeholders.

14            CAUSE OF ACTION 1: EQUITABLE RELIEF UNDER 29 U.S.C. § 1132(a)(3)(B)

15                                              [All Defendants]

16              26.   Plaintiff here re-alleges and incorporates by reference the allegations of all

17   previous paragraphs of this Complaint.

18              27.   Under the terms of EPT’s Plan Document and under ERISA (29 U.S.C. §

19   1132(a)(3)(B)) EPT has a right to be repaid an amount equal to the $43,452.31 in medical
20   expenses that EPT paid on behalf of Diaz, to the extent that Diaz recovers or has recovered

21   monies from persons alleged by Diaz to be financially responsible for the injuries he suffered on
22   or about January 2, 2016.

23              28.   One or more of the Defendants are in possession of the first $43,452.31 that
24   Defendant Flavio Diaz, Jr. (or a representative) obtained in the form or monetary recoveries

25

     COMPLAINT                                                         CHRISTENSEN JAMES & MARTIN
                                                                                     AND
     Case No.
                                                                            THE URBAN LAW FIRM
                                                                    11900 NE 1st St., Suite 300, Building G
     Page 7
                                                                             Bellevue, WA 98005
                                                                      P. (425) 462-4045 / (425) 646-2394
                                                                                wes@cjmlv.com
                                                                             Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 8 of 12




 1   related to injuries that he suffered on or about January 2, 2016. This specific fund of money

 2   belongs to no one but EPT.

 3              29.       The Defendant(s) holding this fund of money are unjustly enriched by their

 4   refusal to reimburse EPT for the accident-related medical expenses paid under the Plan.

 5              30.       Defendants’ violations of the terms of the Plan, and their disregard for EPT’s

 6   rights under the Plan, have harmed EPT. The Board of Trustees of EPT, as a group of ERISA

 7   fiduciaries, therefore seeks all appropriate equitable relief pursuant to ERISA § 502(a)(3) [29

 8   U.S.C. §1132(a)(3)], to enforce the terms of the Plan, including but not limited to:

 9                    a) The imposition of an in rem constructive trust or equitable lien in favor of EPT

10              upon the settlement proceeds improperly held by the Defendants, in the amount of

11              $43,452.31, plus any interest accrued since the date on which payment could reasonably

12              have been made by the Defendants to EPT. EPT reserves the right to amend this

13              Complaint to name such additional person(s) who may now or in the future hold the

14              proceeds at issue, or any tangible or intangible asset purchased with said proceeds.

15                    b) A declaration of EPT’s ownership of the above-referenced settlement proceeds in

16              the amount of $43,452.31, for payments made by the Trust on behalf of Diaz.

17                    c) An order requiring the Defendants, or any person who may hold the monetary

18              recoveries described herein to turn over the proceeds, plus accrued interest, if any, to

19              EPT.
20                    d) An order confirming that under the terms of the applicable Plan Document, until

21              EPT’s reimbursement claim for $43,452.31 is paid in full, EPT is authorized to withhold
22              benefits from any and all Defendants and their dependents who are or may become

23              eligible to receive benefits from EPT.
24                    e) EPT also seeks to recover its reasonable attorneys’ fees and costs, pursuant to 29

25              U.S.C. § 1132(g).

     COMPLAINT                                                              CHRISTENSEN JAMES & MARTIN
                                                                                          AND
     Case No.
                                                                                 THE URBAN LAW FIRM
                                                                         11900 NE 1st St., Suite 300, Building G
     Page 8
                                                                                  Bellevue, WA 98005
                                                                           P. (425) 462-4045 / (425) 646-2394
                                                                                     wes@cjmlv.com
                                                                                  Counsel for Plaintiff
       Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 9 of 12




 1                          CAUSE OF ACTION 2: BREACH OF CONTRACT

 2            [Flavio Diaz, Jr.; Flavio Diaz Duena, individually and as guardian of Flavio Diaz, Jr.]

 3              31.    EPT here re-alleges and incorporates by reference the allegations of all previous

 4   paragraphs of this Complaint.

 5              32.    EPT’s ERISA Plan Document constitutes a valid and binding contract between

 6   EPT and EPT’s plan participants and beneficiaries, including Defendants Flavio Diaz Duenas

 7   and Flavio Diaz, Jr. EPT is empowered to enforce the terms of the Plan Document against

 8   Flavio Diaz Duena and Flavio Diaz, Jr.

 9              33.    Flavio Diaz Duenas and/or Flavio Diaz, Jr., either directly or through

10   intermediaries, engaged representatives who corresponded extensively with EPT. The

11   representatives of these Defendants demanded that EPT deal directly with the representatives,

12   refused to acknowledge that the Defendants had received monetary recoveries, and otherwise

13   withheld relevant information from EPT, despite requests for such information, demonstrating

14   that these defendants failed to “cooperate in doing what is reasonably necessary to assist the

15   Plan in enforcing its reimbursement rights or subrogation rights” and taking “actions that

16   prejudiced” EPT’s reimbursement or subrogation rights.

17              34.    Flavio Diaz Duenas and Flavio Diaz, Jr. have further breached the express terms

18   of the Plan Document by failing to promptly notify EPT of receipt of the monetary recoveries,

19   by engaging in conduct intended to interfere with the Trust’s right to reimbursement, as
20   described herein, by failing to reimburse EPT from the settlement proceeds of the monetary

21   recoveries that they obtained, by refusing to honor the assignment terms of the Plan under
22   which the first $43,452.31 that they obtained already belong to EPT, and by failing to direct

23   Defendants Gavilanes and the Gavilanes firm to “immediately tender the recovery or recoveries
24   to” EPT.

25

     COMPLAINT                                                            CHRISTENSEN JAMES & MARTIN
                                                                                        AND
     Case No.
                                                                               THE URBAN LAW FIRM
                                                                       11900 NE 1st St., Suite 300, Building G
     Page 9
                                                                                Bellevue, WA 98005
                                                                         P. (425) 462-4045 / (425) 646-2394
                                                                                   wes@cjmlv.com
                                                                                Counsel for Plaintiff
      Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 10 of 12




 1                                CAUSE OF ACTION 3: CONVERSION

 2                                            [All Defendants]

 3              35.   EPT here re-alleges and incorporates by reference the allegations of all previous

 4   paragraphs of this Complaint.

 5              36.   By their actions, all Defendants named herein converted the personal property of

 6   EPT by intentionally and wrongfully taking ownership, control or dominion over the settlement

 7   proceeds to which EPT is entitled, in derogation of EPT’s rights.

 8              37.   Said Defendants are liable to EPT in the sum of $43,452.31, plus interest, for

 9   converting to their own use money that was assigned to, belongs to, and should rightfully be

10   delivered to EPT.

11                           CAUSE OF ACTION 4: INJUNCTIVE RELIEF

12                                             [All Defendants]

13              38.   EPT here re-alleges and incorporates by reference the allegations of all previous

14   paragraphs of this Complaint.

15              39.   The Defendants’ retention of monies that in good conscience belong to EPT

16   constitutes an actual, continuing, and substantial injury to EPT.

17              40.   The Defendants’ refusal to provide relevant information relating to the monetary

18   recoveries obtained by one or more of the Defendants constitutes an actual, continuing, and

19   substantial injury to EPT.
20              41.   If all or any portion of the monies that in conscience belong to EPT are

21   dissipated, EPT may be left with no remedy by which to prevent further harm to itself.
22              42.   EPT is therefore entitled to an injunction preventing all Defendants from

23   transferring, spending, concealing, or otherwise dissipating the monies in dispute in this matter.
24              43.   EPT is further entitled to an order compelling the Defendants who possess it, to

25   provide to EPT information relevant to EPT’s reimbursement rights, including detailed

     COMPLAINT                                                           CHRISTENSEN JAMES & MARTIN
                                                                                      AND
     Case No.
                                                                             THE URBAN LAW FIRM
                                                                     11900 NE 1st St., Suite 300, Building G
     Page 10
                                                                              Bellevue, WA 98005
                                                                       P. (425) 462-4045 / (425) 646-2394
                                                                                 wes@cjmlv.com
                                                                              Counsel for Plaintiff
      Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 11 of 12




 1   information relating to the monetary recovery or recoveries obtained by the Defendants or by

 2   their representatives.

 3              44.   EPT is further entitled to an order compelling the Defendants who possess it, to

 4   deliver to EPT the first $43,452.31 obtained by the Defendants (or any representatives) in the

 5   form of monetary recoveries related to injuries suffered by Flavio Diaz, Jr. on or about January

 6   2, 2016.

 7                         CAUSE OF ACTION 5: DECLARATORY RELIEF

 8                                             [All Defendants]

 9              45.   EPT here re-alleges and incorporates by reference the allegations of all previous

10   paragraphs of this Complaint.

11              46.   EPT seeks a remedy under 28 U.S.C. § 2201 in the form of a binding judicial

12   decree confirming that EPT’s right to be repaid the sum of $43,452.31 and EPT’s right to

13   possess the first $43,452.31 obtained by Defendant Diaz (or any representative or Diaz) are of a

14   first priority, that EPT’s claim must be paid before all other claims, that EPT’s claim is superior

15   to all other claims to the proceeds of the recovery(ies), a declaration of the relevant rights and

16   other legal relations existing by and between EPT and all Defendants, and for a declaration

17   confirming that until EPT’s claim for $43,452.31 is paid in full, Plaintiff is authorized by the

18   terms of its ERISA Plan Document to withhold further benefits from any and all Defendants and

19   their dependents who are or may become eligible to receive benefits from EPT.
20                                        PRAYER FOR RELIEF

21              WHEREFORE, Plaintiff Employee Painters’ Trust, acting through its designated

22   fiduciaries, prays for Judgment against Defendants, and each of them, and requests the

23   following relief:

24              1.    The imposition of an in rem constructive trust or equitable lien in favor of EPT in

25   the amount of $43,452.31, plus accrued interest, upon the proceeds of the monetary

     COMPLAINT                                                           CHRISTENSEN JAMES & MARTIN
                                                                                       AND
     Case No.
                                                                              THE URBAN LAW FIRM
                                                                      11900 NE 1st St., Suite 300, Building G
     Page 11
                                                                               Bellevue, WA 98005
                                                                        P. (425) 462-4045 / (425) 646-2394
                                                                                  wes@cjmlv.com
                                                                               Counsel for Plaintiff
      Case 2:19-cv-00010-RSM Document 3 Filed 01/07/19 Page 12 of 12




 1   recovery(ies) obtained by the Defendants, which are in the possession of one or more of the

 2   Defendants;

 3              2.    A judicial declaration of the Plaintiff’s ownership of the first $43,452.31

 4   obtained by Defendant Flavio Diaz, Jr. (or any representative), plus accrued interest running

 5   from the date on which EPT could reasonably have been paid;

 6              3.    An order requiring the Defendants, or any other person proven to be holding the

 7   monetary recovery(ies) to turn over to EPT the first $43,452.31 of said monies relating in any

 8   way to injuries suffered by Diaz on or about January 2, 2016;

 9              4.    An order against the Defendants preventing them from disbursing, disposing,

10   dissipating and/or transferring the settlement proceeds pending final disposition of all claims

11   asserted by the Plaintiff in this case;

12              5.    A decree describing the legal relations existing by and between the Plaintiff and

13   each Defendant;

14              6.    An award of Plaintiff’s interest, costs and reasonable attorneys’ fees; and

15              7.    Any other relief deemed just and proper by this Court.

16              DATED this 7th day of January, 2019.

17                                                          CHRISTENSEN JAMES & MARTIN
18                                                          By:       /s/ Wesley J. Smith
                                                                  Wesley J. Smith, Esq.
19                                                                WSBA # 51934
                                                                  11900 NE 1st St., Suite 300, Building G
20                                                                Bellevue, WA 98005
                                                                  P. (425) 462-4045/(702) 255-1718
21                                                                F. (425) 462-5638/(702) 255-0871
                                                                  wes@cjmlv.com
22                                                                Counsel for Plaintiff
23
24

25

     COMPLAINT                                                             CHRISTENSEN JAMES & MARTIN
                                                                                         AND
     Case No.
                                                                                THE URBAN LAW FIRM
                                                                        11900 NE 1st St., Suite 300, Building G
     Page 12
                                                                                 Bellevue, WA 98005
                                                                          P. (425) 462-4045 / (425) 646-2394
                                                                                    wes@cjmlv.com
                                                                                 Counsel for Plaintiff
